Summit App. No. 23713. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ Journal Entry filed June 27, 2007:
“Must the judgment of conviction contain the defendant’s plea, verdict or findings, and the sentence in one document to constitute a final, appealable order under R.C. 2505.02?”
Pfeifer and O’Donnell, JJ., dissent.
The conflict case is State v. Postway, Butler App. No. CA2002-06-154, 2003-Ohio-2689.